Case 1:21-cv-00038-DCJ-JPM Document 14 Filed 05/04/21 Page 1 of 1 PageID #: 74




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION


JOEY COPOUS, JR., #510560,                   CIVIL DOCKET NO. 1:21-CV-00038-P
Plaintiff

VERSUS                                       JUDGE DAVID C. JOSEPH

NATCHITOCHES PARISH                          MAGISTRATE JUDGE JOSEPH H.L.
DETENTION CENTER, ET AL,                     PEREZ-MONTES
Defendants


                                   JUDGMENT
      For the reasons contained in the REPORT          AND   RECOMMENDATION of the

Magistrate Judge previously filed herein [ECF No. 13], noting the absence of

objections thereto, and concurring with the Magistrate Judge’s findings under the

applicable law;

      IT IS HEREBY ORDERED that Plaintiff’s Complaint [ECF No. 6] and

Amended Complaint [ECF No. 11] are DENIED and DISMISSED WITH

PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

      The Clerk of Court is instructed to send a copy of this Judgment to the keeper

of the three strikes list in Tyler, Texas.

      THUS, DONE AND SIGNED in Chambers on this 3rd day of May 2021.



                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
